******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. JASON LAMAR LUTHER
                (AC 34596)
                 Beach, Keller and Pellegrino, Js.
       Argued March 12—officially released September 9, 2014

(Appeal from Superior Court, judicial district of New
              Haven, B. Fischer, J.)
  Alice Osedach, assistant public defender, with whom
was Kristen Mostowy, certified legal intern, for the
appellant (defendant).
  Leon F. Dalbec, Jr., senior assistant state’s attorney,
with whom, on the brief, were Michael Dearington,
state’s attorney, and Mary Elizabeth Baran, former
senior assistant state’s attorney, for the appellee (state).
                          Opinion

   PELLEGRINO, J. The defendant, Jason Lamar Luther,
appeals from the judgment of conviction, rendered after
a jury trial, of criminal possession of a firearm in viola-
tion of General Statutes § 53a-217, carrying a pistol or
revolver without a permit in violation of General Stat-
utes § 29-35 (a), and interfering with an officer in viola-
tion of General Statutes § 53a-167a. On appeal, the
defendant claims that the trial court violated his right
to due process, as guaranteed by the fourteenth amend-
ment to the United States constitution, when it improp-
erly (1) allowed the state to elicit testimony regarding
his post-Miranda1 silence in violation of his fifth amend-
ment right to remain silent, and (2) allowed his accom-
plice to invoke his fifth amendment privilege against
self-incrimination and not testify. We disagree and
affirm the judgment of the trial court.
  The jury reasonably could have found the following
facts. At approximately 6 p.m. on April 18, 2010, the
victim left his house in New Haven to get something
to eat and drink at a nearby convenience store. From
there, the victim walked to a friend’s house that was
located close to the store. The victim knocked on the
door, but when no one answered he decided to
return home.
   While walking home, the victim noticed that he was
being followed by two men, the defendant and his
accomplice, Raymond Lee Smokes. When the victim
turned his head and made eye contact with one of
the two men, the man asked what he was looking at.
Subsequently, Smokes physically confronted the victim.
He attempted to take the victim’s cell phone, and a
struggle ensued. The pair began wrestling on the
ground. During the struggle, Smokes cut the victim on
his face with a razor blade. The defendant stood several
feet away holding a firearm while the altercation was
taking place. The defendant and Smokes eventually fled
with the victim’s cell phone and keys.
   The victim returned home and his mother called the
police to report the incident. Officers Craig C. Miller
and Ann M. Mays of the New Haven Police Department
responded to the victim’s house. The victim told the
officers what had happened and described the individu-
als who attacked him. He described the two men as
wearing baseball hats and red jackets. He said that
Smokes had cut his face with a razor blade, and that
the defendant was in possession of a firearm. Mays
alerted other officers who were in the area of the rob-
bery, and also conveyed a description of the suspects.
   Officer Armando Vale of the New Haven Police
Department received a report of two individuals run-
ning in the area who matched the description of Smokes
and the defendant. Vale drove his marked police vehicle
in front of the defendant and Smokes. When Vale stated
that he wanted to speak with them, the defendant and
Smokes fled and jumped over a fence. They then
encountered two more uniformed New Haven police
officers, Richard Cotto and David Acosta, who identi-
fied themselves as police and directed the fleeing sus-
pects to stop. The defendant and Smokes then split up
and began running in separate directions. Cotto contin-
ued to follow the defendant. When he caught up with
the defendant he again directed him to stop. Cotto
attempted to apprehend the defendant, who resisted
arrest by pushing the officer. As a result, Cotto deployed
his Taser on the defendant, administering one five-sec-
ond cycle of electricity that immobilized him. After both
the defendant and Smokes were detained, the victim
identified them as the individuals who had robbed him.2
  The officers then retraced the route that the defen-
dant and Smokes had taken to search for anything that
the individuals may have dropped. The officers found
a red jacket and a firearm where the defendant and
Smokes had jumped over the fence. The victim stated
that the red jacket the police seized was consistent with
the jacket that the defendant wore during the robbery.
The police found the victim’s cell phone on top of the
jacket. Inside of the pocket of the jacket was a second
cell phone. It was later determined that the phone num-
bers contained in the second cell phone corresponded
to the family members and friends of the defendant.3
The victim identified the gun recovered as the one held
by the defendant during the robbery. An analysis of the
gun revealed that the defendant could not be excluded
as a contributor to the DNA found on the handle.4
   After a jury trial, the court rendered judgment of
conviction of criminal possession of a firearm, carrying
a pistol or revolver without a permit, and interfering
with an officer.5 The defendant appeals, claiming that
(1) his due process right to remain silent was violated
when the state was allowed to question him regarding
his post-Miranda silence, and (2) the court improperly
precluded him from calling Smokes as a witness by
allowing him to invoke his fifth amendment privilege
against self-incrimination. We disagree. Additional facts
will be set forth as necessary.
                            I
   The defendant claims that the state cross-examined
him regarding his post-Miranda silence6 in violation of
the fifth and fourteenth amendments to the United
States constitution. We disagree. The following facts
are necessary for the resolution of this claim. While the
defendant was incarcerated and awaiting trial, he filed
a complaint with the New Haven Police Department
alleging that he was falsely arrested, the officers used
excessive force, the arrest was motivated by hate or
bias, and he was verbally abused. The defendant
claimed, in part, that Cotto had deployed his Taser on
him unjustifiably because he had not been resisting
arrest at the time. Two sergeants from the police depart-
ment’s internal affairs unit (sergeants) investigated
the complaint.
   The sergeants met with the defendant and John Bow-
dren, the defendant’s attorney, at the New Haven Cor-
rectional Center.7 Bowdren told the sergeants that he
was concerned that something the defendant might say
during the interview potentially could be used against
him in his criminal trial. The sergeants assured him that
they were only there to investigate the defendant’s civil
complaint and not the underlying crime. They cau-
tioned, however, that either of them could be forced to
testify in court on the basis of the information provided
during the interview. Bowdren said that he understood
and would interrupt the defendant if he began giving
an incriminating response.
   The defendant then proceeded to give four different
explanations as to why he was running away from the
police, prior to being arrested, in support of his claim
that there was no justification for Cotto using his Taser.8
First, the defendant told the sergeants that he and
Smokes were behind an establishment called
‘‘Spunky’s.’’ He stated that they went there to smoke
marijuana and that when he came ‘‘trotting’’ out from
behind the building an officer deployed his Taser for
no reason. Second, the defendant stated that he was
behind ‘‘Spunky’s’’ with Smokes getting ready to smoke
marijuana when he saw an officer in plain clothes car-
rying a gun and running toward them. When the officer
said, ‘‘[D]on’t move,’’ Smokes grabbed the defendant
and said, ‘‘[L]et’s go.’’ Although the defendant initially
did not move, he later ‘‘ ‘trotted’ ’’ off until he ultimately
stopped after seeing more officers. The defendant
claimed that even though he put his hands up after
seeing the officers, an officer deployed his Taser any-
way. Third, the defendant said that while he was behind
‘‘Spunky’s’’ with Smokes, an unidentified white male
began running toward him. Thinking he was about to
be robbed, the defendant initially froze, but eventually
ran off. Finally, the defendant stated that he ran from
the police because he was on parole and was in posses-
sion of marijuana. In sum, the letter documenting the
investigation stated: ‘‘[The defendant] was inconsistent
in describing the events leading up to the point when
he is [T]asered. [The defendant] provided several varia-
tions as to when he identified the white male running
towards him to be a police officer.’’ There is no record
that Bowdren stopped the interview at any time, or that
the defendant expressly invoked his right to remain
silent in response to the sergeants’ questioning.
  At trial, the defendant gave a different account of the
events surrounding his arrest. According to the defen-
dant’s testimony at trial, he was familiar with the victim
because Smokes previously had sold marijuana to the
victim on several occasions. The defendant testified
that, on the date in question, he was on the corner of
Fillmore Street and Pine Street in New Haven when he
observed the victim and Smokes having a conversation.
At some point the two started arguing. Then, Smokes
lunged at the victim’s waist, and a physical confronta-
tion ensued during which a gun dropped from the vic-
tim’s person. Smokes picked it up and the victim ran
away, leaving his cell phone behind. The defendant
testified that subsequently he and Smokes ran away
because ‘‘I was upset . . . I could have got robbed or
shot. . . . I basically was just trying to get out of there.
I was, like, we got to go, we got to get moving here.’’
After noticing all of the police activity, according to the
defendant, they continued to run because Smokes was
in possession of marijuana, the victim’s gun, and the
victim’s cell phone. The defendant left his jacket behind
‘‘Spunky’s’’ before he was apprehended.
   During cross-examination, the state asked the defen-
dant questions in order to highlight the inconsistencies
between his direct examination testimony and the mul-
tiple stories he had told the sergeants who had investi-
gated his civil complaint. The state asked the defendant
if he gave the sergeants ‘‘three very distinct and different
versions of events.’’ The defendant denied doing so.
The state asked: ‘‘[T]his story that you have told the
jury today about [the victim] buying marijuana, this is
actually the fifth version of what occurred that night
that you [have] given. . . . [I]n the other four versions
. . . you had never mentioned [that the victim was buy-
ing marijuana].’’ The defendant objected, and the court
allowed this line of questioning as ‘‘appropriate cross-
examination . . . .’’ The defendant responded: ‘‘I never
gave other versions of anything.’’ The state’s line of
questioning focused on the fact that the defendant’s
testimony at trial was inconsistent with the account he
gave the sergeants because he never told them: (1) the
victim was there to buy marijuana from Smokes, (2)
the victim possessed the gun, (3) Smokes possessed
the gun, and (4) he ran because he was panicked that
the victim could have used the weapon to rob him. We
conclude that the defendant’s testimony was inconsis-
tent with his statement to the sergeants, and therefore
it was proper to cross-examine him on the basis of
these inconsistencies.
  The following legal principles guide our analysis. ‘‘In
Doyle [v. Ohio, 426 U.S. 610, 96 S. Ct. 2240, 49 L. Ed.
2d 91 (1976)] . . . the United States Supreme Court
held that the impeachment of a defendant through evi-
dence of his silence following his arrest and receipt
of Miranda warnings violates due process. The court
based its holding [on] two considerations: First, it noted
that silence in the wake of Miranda warnings is insolu-
bly ambiguous and consequently of little probative
value. Second and more important[ly], it observed that
while it is true that Miranda warnings contain no
express assurance that silence will carry no penalty,
such assurance is implicit to any person who receives
the warnings. In such circumstances, it would be funda-
mentally unfair and a deprivation of due process to
allow the arrested person’s silence to be used to
impeach an explanation subsequently offered at trial.’’
(Internal quotation marks omitted.) State v. Bell, 283
Conn. 748, 764–65, 931 A.2d 198 (2007). ‘‘References to
one’s invocation of the right to remain silent [are] not
always constitutionally impermissible, however. . . .
We have allowed them in certain limited and excep-
tional circumstances.’’ (Citation omitted; internal quota-
tion marks omitted.) State v. Alston, 272 Conn. 432,
441, 862 A.2d 817 (2005).
   ‘‘[T]he exception to Doyle articulated [by the United
States Supreme Court] in Anderson v. Charles, 447 U.S.
404, 408, 100 S. Ct. 2180, 65 L. Ed. 2d 222 (1980) . . .
[is] that Doyle does not apply to cross-examination that
merely inquires into prior inconsistent statements. Such
questioning makes no unfair use of silence, because a
defendant who voluntarily speaks after receiving
Miranda warnings has not been induced to remain
silent. As to the subject matter of his statements, the
defendant has not remained silent at all. . . . [T]he
court in Anderson . . . concluded that the impeach-
ment questions were proper because they were not
intended to attach meaning to silence, but to elicit an
explanation for a prior inconsistent statement. . . .
Where [a] defendant elects to speak to the police and
gives statements that he later contradicts at trial, a
prosecutor’s inquiry into the defendant’s failure to give
the exculpatory account before trial does not draw a
negative inference from the defendant’s decision to
remain silent but rather from his prior inconsistent
statement.’’ (Citations omitted; internal quotation
marks omitted.) State v. Alston, supra, 272 Conn. 443–
44. ‘‘It is elementary that a defendant who elects to
testify in his own behalf is subject to cross-examination
and impeachment just as is any witness . . . [includ-
ing] by evidence of his materially inconsistent state-
ments.’’ (Citations omitted; internal quotation marks
omitted.) State v. Vega, 163 Conn. 304, 306–307, 306
A.2d 855 (1972).
  In light of our Supreme Court’s guidance in Alston,
we conclude that the defendant waived his right to
remain silent with respect to the subject matter
included in the statements he made to the sergeants.
The record reflects that the defendant was aware of
his Miranda rights, and invoked them previously when
he ended the initial interview with the sergeants. See
footnote 7 of this opinion. Furthermore, the sergeants
apprised the defendant that any incriminating state-
ments he might give could be used against him in his
criminal trial. Despite this warning, the defendant spoke
to the sergeants voluntarily, and, therefore, he waived
his right to remain silent with respect to the subject
matter of those statements. State v. Alston, supra, 272
Conn. 443.9
   The issue then becomes delineating the subject mat-
ter of the defendant’s statement to the sergeants so that
we may determine the extent to which the defendant
had waived his right to remain silent. During the inter-
view, the defendant supported his claim that Cotto was
unjustified in deploying his Taser by explaining to the
sergeants that he was not fleeing from the police. The
defendant gave several reasons as to why he was run-
ning: (1) he was running for no reason at all; (2) Smokes
told him to run after seeing someone with a gun running
at them; (3) he saw someone running toward him and
thought he was going to be robbed; and (4) he was on
parole and in possession of a bag of marijuana. Gener-
ally speaking, the subject matter of his statement to
the sergeants was why he had been running on the date
in question.
   The court did not abuse its discretion in allowing the
state to impeach the defendant’s testimony at trial with
respect to why he was running on the date in question
if his explanation at trial was inconsistent with the
statement he gave to the sergeants. ‘‘Impeachment of
a witness by the use of a prior inconsistent statement
is proper only if the two statements are in fact inconsis-
tent. . . . [T]he purpose of such evidence is to induce
the tribunal to discard the one statement because the
witness has also made another statement which cannot
at the same time be true . . . .’’ (Citations omitted;
internal quotation marks omitted.) State v. Richardson,
214 Conn. 752, 763–64, 574 A.2d 182 (1990). ‘‘In
determining whether an inconsistency exists, the testi-
mony of a witness as a whole, or the whole impression
or effect of what has been said, must be examined.
. . . Inconsistency in effect, rather than contradiction
in express terms, is the test for admitting a witness’
prior statement . . . . A statement’s inconsistency
may be determined from the circumstances and is not
limited to cases in which diametrically opposed asser-
tions have been made. Thus, inconsistencies may be
found in changes in position . . . .’’ (Citations omitted;
internal quotation marks omitted.) State v. Whelan, 200
Conn. 743, 748–49 n.4, 513 A.2d 86, cert. denied, 479
U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 598 (1986). ‘‘Incon-
sistencies may be shown not only by contradictory
statements but also by omissions.’’ Id., 748 n.4. An omis-
sion is inconsistent when, under the circumstances, it
would have been natural for the witness to convey that
information. See State v. Watson, 251 Conn. 220, 235–37,
740 A.2d 832 (1999);10 see also Falls v. Loew’s Theaters,
Inc., 46 Conn. App. 610, 615, 700 A.2d 76 (1997) (prior
statement inconsistent if it ‘‘fails to mention a material
fact presently testified to that it should have been natu-
ral to mention in the prior statement’’ [internal quota-
tion marks omitted]). A trial court has broad discretion
in determining whether two statements are inconsis-
tent. State v. Whelan, supra, 749 n.4. Whether an excep-
tion to Doyle applies, however, is a question of law over
which we exercise plenary review. See State v. Lee-
Rivers, 130 Conn. App. 607, 613, 23 A.3d 1269, cert.
denied, 302 Conn. 937, 28 A.3d 992 (2011).
  The overall impression left by the defendant’s trial
testimony regarding why he was running at the time of
his arrest was inconsistent with the various accounts
he gave to the sergeants. His trial testimony was that
he was on the corner of Fillmore Street and Pine Street
when he ran because he panicked after realizing that
he could have been robbed by someone he knew, specif-
ically, the victim. He continued to run because of the
police presence in the area and the fact that Smokes
was carrying the victim’s gun, the victim’s cell phone,
and marijuana. These facts are inconsistent with, or
would have naturally been included in, his statement
to the sergeants.
  In the defendant’s statement to the sergeants, he
omitted the fact that he was running away from some-
one who almost robbed him, specifically, the victim, and
not running from the police. The fact that the defendant
knew the individual that he was running from was a
material fact that supported his claim that he was not
running from the police, and, by extension, that Cotto
was not justified in deploying his Taser. It therefore
would have been natural for the defendant to tell the
sergeants that he was running from someone he knew
and how he was familiar with that person. As a result,
the defendant’s testimony at trial that he knew the vic-
tim because he had bought marijuana from Smokes is
inconsistent with his prior statement to the sergeants.
See State v. Watson, supra, 251 Conn. 236–37.
  The other aspects of the defendant’s testimony that
were highlighted by the state also were inconsistent
with his prior statement to the sergeants because that
testimony included facts that naturally would have been
included in his statement to support his claim that Cotto
was not justified in deploying his Taser. The defendant
testified that he initially ran because the victim had a
gun and the defendant realized he could have been
robbed. The defendant also testified that he continued
to run because Smokes was in possession of marijuana
and the victim’s gun. These accounts are inconsistent
with the versions he told the sergeants, specifically, the
version in which he stated that was running for no
reason and the version in which he ran because he was
on parole and in possession of marijuana. It would have
been natural for the defendant to tell the sergeants the
exculpatory version of events that he testified to at trial
because it would have supported his claim that he was
not running from the police. See id.
   We conclude that the court did not abuse its discre-
tion in concluding that the defendant’s statement to the
sergeants was proper material for cross-examination.
One naturally would have included the exculpatory
details, as testified to during the defendant’s direct
examination, in his statement to the sergeants. The
overall impression left by the defendant’s trial testi-
mony and his statement to the sergeants was that the
two accounts were inconsistent and, as a result, the
defendant’s constitutional right to remain silent was
not violated when the state cross-examined him on
those inconsistencies.11 See State v. Alston, supra, 272
Conn. 444.
                           II
   The defendant’s second claim is that he was deprived
of his constitutional right to present a defense because
the court improperly allowed Smokes to avoid testifying
by invoking his privilege against self-incrimination pur-
suant to the fifth and fourteenth amendments to the
United States constitution. The defendant avers that he
did not have the opportunity to voir dire Smokes and
determine whether his testimony would have incrimi-
nated him. As a result, according to the defendant, the
court improperly permitted a ‘‘blanket assertion’’ of the
fifth amendment privilege. Furthermore, the defendant
argues that Smokes did not have a valid right to invoke
his fifth amendment privilege because the double jeop-
ardy clause of the fifth amendment to the United States
constitution, applicable to the states through the due
process clause of the fourteenth amendment, prevented
the state from bringing additional charges arising out of
this incident against Smokes. We disagree and conclude
that the court properly allowed Smokes to invoke his
fifth amendment privilege and not testify. The following
facts are necessary to the resolution of this claim.
   The defendant sought to have Smokes testify as part
of his defense. Tejas Bhatt, the attorney who repre-
sented Smokes, stated that he advised his client to
invoke his privilege against self-incrimination and, as
a result, not testify. Bhatt represented Smokes during
the criminal prosecution stemming from the underlying
events in the defendant’s case. The result of that prose-
cution was that Smokes entered into a plea agreement
with the state. As part of the agreement, the state
entered a nolle prosequi on an assault charge.12 Bhatt
argued that, because the nolle prosequi was entered
less than thirteen months from the time when Smokes
was called to testify, the state could open the case and
prosecute that charge. See State v. Lloyd, 185 Conn.
199, 201, 440 A.2d 867 (1981) (‘‘[a]lthough the entry of
a nolle prosequi results in the defendant’s release from
custody, he can, within thirteen months; General Stat-
utes § 54-142a [c]; be tried again upon a new information
and a new arrest’’). Furthermore, Bhatt noted that
Smokes never was charged with conspiracy to commit
robbery, and, therefore, the possibility existed that he
could be charged with that crime. The defendant argued
that, as a result of the fifth amendment’s prohibition
on double jeopardy, Smokes’ testimony was not incrimi-
nating and the court should order him to testify. The
court allowed Smokes to invoke his fifth amendment
privilege against self-incrimination and not testify
because it concluded that there was a possibility that
the state could open the assault case or charge him
with conspiracy to commit robbery. On appeal, the
defendant continues to claim that the prohibition on
double jeopardy prevented the state from prosecuting
the assault charge or charging Smokes with conspiracy
to commit robbery and, therefore, the court should
not have allowed him to invoke his fifth amendment
privilege. We disagree.13
  We begin with our standard of review. ‘‘A ruling on
the validity of a witness’ fifth amendment privilege is
an evidentiary determination that this court will review
under the abuse of discretion standard. As our Supreme
Court has stated: It is well settled that the trial court’s
evidentiary rulings are entitled to great deference. . . .
The trial court is given broad latitude in ruling on the
admissibility of evidence, and we will not disturb such
a ruling unless it is shown that the ruling amounted
to an abuse of discretion.’’ (Internal quotation marks
omitted.) State v. Mourning, 104 Conn. App. 262, 276,
934 A.2d 263, cert. denied, 285 Conn. 903, 938 A.2d
594 (2007).
   ‘‘A court may not deny a witness’ invocation of the
fifth amendment privilege against compelled self-
incrimination unless it is perfectly clear, from a careful
consideration of all the circumstances in the case, that
the witness is mistaken, and that the answer[s] cannot
possibly have [a] tendency to incriminate. . . . To sus-
tain the privilege, it need only be evident from the impli-
cations of the question, in the setting in which it is
asked, that a responsive answer to the question or an
explanation of why it cannot be answered might be
dangerous because injurious disclosure could result.
. . . In appraising a fifth amendment claim by a wit-
ness, a judge must be governed as much by his personal
perception of the peculiarities of the case as by the
facts actually in evidence. . . . [T]he right to one’s priv-
ilege against prosecution that could result from the
testimony sought does not depend upon the likelihood
of prosecution but upon the possibility of prosecution.
. . . [T]he trial court [is] . . . obligated to assess only
whether a possibility of future prosecution [exists], or
could arise, by virtue of the proffered testimony in light
of existing law.’’ (Citations omitted; emphasis in origi-
nal; internal quotation marks omitted.) In re Keijam
T., 226 Conn. 497, 503–504, 628 A.2d 562 (1993).
   The defendant claims that there was no possibility
that Smokes would be prosecuted on the basis of his
testimony because the double jeopardy clause prohib-
ited the state from charging him with conspiracy to
commit robbery. ‘‘We have recognized that the Double
Jeopardy Clauses consists of several protections . . .
[including the protection] against a second prosecution
for the same offense after . . . conviction. . . . The
traditional approach to analyzing whether two offenses
constitute the same offense [for double jeopardy pur-
poses] was set forth in Blockburger v. United States,
284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 306 (1932). [W]here
the same act or transaction constitutes a violation of
two distinct statutory provisions, the test to be applied
to determine whether there are two offenses or only
one, is whether each provision requires proof of a fact
which the other does not.’’ (Citations omitted; internal
quotation marks omitted.) State v. Alvarez, 257 Conn.
782, 788–89, 778 A.2d 938 (2001).
   Assuming, arguendo, that Smokes was charged with
robbery in the first degree, larceny in the second degree,
assault in the second degree, and possession of mari-
juana with intent to sell, as the defendant claims,14 there
still existed the possibility that he could be charged
with conspiracy to commit robbery without violating
the double jeopardy clause. We previously have held
that robbery and conspiracy to commit robbery are
separate offenses for purposes of double jeopardy
because the conspiracy charge requires proof of an
agreement and the robbery charge requires proof of an
actual larceny. State v. Fudge, 20 Conn. App. 665, 669,
569 A.2d 1145, cert. denied, 214 Conn. 807, 573 A.2d
321 (1990).15 As a result, there existed the possibility
that Smokes could have been charged with conspiracy
to commit robbery without violating the double jeop-
ardy clause. We therefore conclude that the court did
not abuse its discretion in allowing him to invoke his
fifth amendment privilege against self-incrimination.16
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966).
   2
     At trial, as well, the victim identified the defendant as the armed individ-
ual who stood by while Smokes assaulted him.
   3
     The state established that the names and phone numbers for ‘‘Uncle
Nate’’ and ‘‘Kyle’’ in the cell phone seized corresponded to the defendant’s
emergency contacts on file with the department of correction. The cell phone
also contained phone numbers for ‘‘Grandma Luther’’ and ‘‘Smokes’ Mom.’’
   4
     A forensic science examiner with the state forensic science laboratory
testified that the chances that an individual chosen at random could not be
eliminated as a contributor to the partial DNA profile detected on the gun
handle were one in 225,000 in the African-American population, one in
ten million in the Caucasian population, and one in four million in the
Hispanic population.
   5
     The jury found the defendant not guilty of robbery in the first degree
and conspiracy to commit robbery in the first degree.
   6
     See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966) (‘‘[W]hen an individual is taken into custody or otherwise
deprived of his freedom by the authorities in a significant way and is sub-
jected to questioning, the privilege against self-incrimination is jeopardized.
. . . He must be warned prior to any questioning that he has the right to
remain silent . . . .’’).
   7
     In response to the complaint, the sergeants previously had attempted
to question the defendant, but he ended the interview because he wanted
to meet with his attorney before providing a statement.
   8
     The only record of the interview is a letter from one of the sergeants
to a police captain documenting the results of the investigation. The letter
states that the interview could not be tape-recorded because it was con-
ducted in a correctional facility.
   9
     We find unpersuasive the defendant’s arguments that he did not volunta-
rily waive his rights under Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S.
Ct. 1602, 16 L. Ed. 2d 694 (1966). The defendant argues that the ‘‘meeting’’
with the sergeants was ‘‘administrative’’ and therefore did not constitute
custodial interrogation. Alternatively, he cites Oregon v. Bradshaw, 462 U.S.
1039, 1046, 103 S. Ct. 2830, 77 L. Ed. 2d 405 (1983), in support of the
argument that he ‘‘had not ‘initiated’ a conversation with the police in the
fifth amendment sense because he made his intent clear that he was not
willing to have a generalized discussion about the investigation of the charges
against him.’’
   To begin, it is not the defendant’s characterization of the encounter that
determines whether it was custodial interrogation for purposes of Miranda.
See Rhode Island v. Innis, 446 U.S. 291, 301, 100 S. Ct. 1682, 64 L. Ed. 2d
297 (1980) (‘‘‘interrogation’ under Miranda refers . . . to any words or
actions on the part of the police . . . that [they] should know are reasonably
likely to elicit an incriminating response’’). The interview rose to the level
of an interrogation because, as the sergeants advised, there was a chance
that the defendant might supply an incriminating response that could be
used against him at trial. See id.; see also Oregon v. Bradshaw, supra, 462
U.S. 1046 (fact that officer considered exchange interrogation ‘‘is apparent
from the fact that he immediately reminded the accused that ‘[y]ou do not
have to talk to me,’ and only after the accused told him that he ‘understood’
did they have a generalized conversation’’).
   The defendant’s reliance on Oregon v. Bradshaw, supra, 462 U.S. 1039,
in support of his argument in the alternative, is misplaced. Bradshaw held
that a defendant does not initiate a conversation with police by ‘‘merely
[making] a necessary inquiry arising out of the incidents of the custodial
relationship’’ by, for example, requesting a drink of water. Id., 1046. The
defendant’s civil complaint and the resulting interview were made voluntarily
as part of his assertion of his constitutional rights and were not merely
‘‘necessary inquiries’’ arising out of a custodial relationship.
   10
      The court in State v. Watson, supra, 251 Conn. 236, advised that whether
an omission is inconsistent depends on the circumstances: ‘‘[S]ome persons
may routinely avoid contact with law enforcement authorities out of an
ingrained sense of fear or mistrust of officialdom . . . [and] some may
remain silent because they were explicitly instructed to do so by the defen-
dant’s attorney. . . . These examples are, however, hardly exhaustive.’’
(Internal quotation marks omitted.) The defendant never requested a hearing
on the propriety of the state’s cross-examining him on the basis of his
statement to the sergeants. As a result, nothing resembling the fact-specific
inquiry contemplated in Watson is in the record before this court.
   11
      The defendant claims that it is fundamentally unfair to allow the state
to impeach him on the basis of a prior inconsistent statement made during
an interview to investigate police misconduct. He argues that this unfairness
is underscored by the fact that the court prohibited the parties from telling
the jury that the interview was part of an ‘‘internal affairs’’ investigation.
   We do not intend to discourage arrestees from bringing civil complaints
against the police. The fourth and fifth amendments to the United States
constitution guarantee both the right to be free from unreasonable searches
and seizures, and the right to remain silent. ‘‘[W]e find it intolerable that
one constitutional right should have to be surrendered in order to assert
another.’’ Simmons v. United States, 390 U.S. 377, 394, 88 S. Ct. 967, 19 L.
Ed. 2d 1247 (1968). The defendant, however, ‘‘[h]aving voluntarily taken the
stand . . . was under an obligation to speak truthfully and accurately, and
the [state] here did no more than to utilize the traditional truth-testing
devices of the adversary process. . . . The shield provided by [Miranda v.
Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)] cannot
be perverted into a license to use perjury by way of a defense, free from
all risk of confrontation with prior inconsistent utterances. The [defendant’s]
credibility was appropriately impeached by use of his earlier conflicting
statements.’’ (Citations omitted; internal quotation marks omitted.) State v.
Vega, supra, 163 Conn. 307–308 (defendant’s testimony at motion to suppress
hearing under fourth amendment found admissible at trial as prior inconsis-
tent statement).
   12
      ‘‘The state’s right to terminate a prosecution by the entry of a nolle
prosequi has its origins in practices recognized at common law. The effect
of a nolle prosequi is to end pending proceedings without an acquittal and
without placing the defendant in jeopardy.’’ State v. Lloyd, 185 Conn. 199,
201, 440 A.2d 867 (1981).
   13
      The defendant also claims that the court improperly allowed Smokes
to invoke his fifth amendment privilege without an offer of proof to hear
the specific questions that Smokes would have been asked. He asserts that
a ‘‘blanket’’ assertion of Smokes’ fifth amendment privilege was improper.
   The record reflects that the defendant did not ask the court to conduct
a voir dire of Smokes and did not object on the ground that a voir dire was
not allowed. ‘‘It is axiomatic that appellants bear the burden to provide this
court with an adequate record for review. . . . As we have noted, [s]pecula-
tion and conjecture have no place in appellate review. . . . Because defense
counsel did not pursue further questioning or request an evidentiary hearing,
it is impossible for this court to tell, without speculating, whether the trial
court would have denied defense counsel an opportunity to voir dire such
that it amounted to an acceptance of a blanket assertion of [the witness’]
privilege.’’ (Citations omitted; internal quotation marks omitted.) State v.
Mourning, 104 Conn. App. 262, 274–75, 934 A.2d 263, cert. denied, 285 Conn.
903, 938 A.2d 594 (2007); cf. State v. Cecarelli, 32 Conn. App. 811, 817–18,
631 A.2d 862 (1993) (blanket assertion of fifth amendment privilege claim
appropriate when ‘‘defendant objected, saying that a hearing . . . was ‘abso-
lutely essential’ to determine if [the witness] would invoke the privilege and
to assess whether the invocation was proper’’). We therefore conclude that
the record is inadequate to review this aspect of the defendant’s claim.
   14
      The defendant has not provided this court with support for the assertion
that Smokes was charged with these crimes. He did provide a transcript of
the proceeding during which Smokes pleaded guilty to larceny in the second
degree and possession of marijuana with intent to sell. During that proceed-
ing, the prosecutor stated, ‘‘[o]pen counts may be nolled,’’ to which the trial
court replied, ‘‘So noted.’’ There is nothing before this court, however, that
reflects what the ‘‘[o]pen counts’’ were. Attorney Bhatt asserted before the
trial court that Smokes was not charged with conspiracy to commit robbery,
and that assertion is not challenged on appeal.
   15
      The defendant in State v. Fudge, supra, 20 Conn. App. 668–69, was
charged with being an accessory to robbery in the first degree and conspiracy
to commit robbery in the first degree. We noted: ‘‘It has long been the law
of this state that there is no practical distinction in being labelled an acces-
sory or a principal for the purpose of determining criminal responsibility.
. . . Thus, the substantive crime with which the defendant was charged
was robbery, and an agreement with another person is not an element of
robbery.’’ (Citation omitted.) Id., 670.
   16
      The defendant also argues on appeal that, because the entries of nolle
prosequi were part of Smokes’ overall plea bargain agreement and jeopardy
attached at sentencing, the nolle prosequis were essentially a dismissal of
those charges and that it would violate the prohibition on double jeopardy
to prosecute them within the aforementioned thirteen month period. We
do not reach this claim in light of our conclusion that there was a possibility
that Smokes could have been charged with conspiracy to commit robbery.